Exhibit AMENDED AND RESTATED CAREER PERFORMANCE SHARES DEFERRED STOCK AWARD AGREEMENT This Amended and Restated Career Performance Shares Deferred Stock Award Agreement (this “Agreement”) is entered into on May 20, 2008 to be effective as of July 25, 2005 and amends and restates in its entirety the Career Performance Shares Deferred Stock Award Agreement dated as of July 25, 2005 (the “Grant Date”), by and between AMR Corporation, a Delaware corporation (the "Corporation") and Gerard J. Arpey (“Arpey”). WHEREAS, the Committee has determined to amend and restate the Agreement in order to ensure compliance with Section 409A of the Internal Revenue Code of 1986, as amended, and the regulations and other guidance issued thereunder, and as otherwise provided herein; and WHEREAS, the Board of Directors of the Corporation (the “Board”) and the Board’s Compensation Committee has determined that it is in the best interests of the Corporation and its stockholders to align Arpey’s long term interests with those of the Corporation’s stockholders and to provide incentives for Arpey to remain with the Corporation as its
